Citation Nr: 9914394	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-27 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945 and from August 1947 to November 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), wherein an increased rating for post-traumatic 
stress disorder, evaluated at 10 percent disabling, was 
denied.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The veteran filed his claim in October 1996.  The criteria 
for evaluation of mental disorders were amended during the 
pendency of the veteran's appeal, effective November 7, 1996.  
See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  Those amendments 
included substantive changes in the criteria for the 
evaluation of the veteran's disability.  The Court has held 
that for the purpose of appeals, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
be applied unless provided otherwise by statute.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The record shows 
that in reaching its rating decision, the RO applied the 
criteria effective November 6, 1996 but failed to consider 
the criteria as of the date of filing.  Therefore, the Board 
feels that the veteran should be informed of the criteria as 
of the date of claim for the rating of his disability and 
that he be allowed the opportunity to present argument and 
evidence relevant to those criteria.


Accordingly, this case is REMANDED for the following 
development:

The RO should review the veteran's claim 
under the rating criteria in effect prior 
to November 7, 1996.  In the event that 
their decision remains adverse, he and 
his representative should be furnished a 
supplemental statement of the case which 
informs them of the amended criteria for 
the evaluation of mental disorders, and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board. 


The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

This claim should be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





